FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10664

               Plaintiff - Appellee,             D.C. No. 3:10-cr-00914-TEH

  v.
                                                 MEMORANDUM *
ABEL RUBIO-LARA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Northern District of California
                   Thelton E. Henderson, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Abel Rubio-Lara appeals from the district court’s judgment and challenges

his guilty-plea conviction and 54-month sentence for reentry of a removed alien, in

violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738

(1967), Rubio-Lara’s counsel has filed a brief stating that there are no grounds for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief, along with a motion to withdraw as counsel of record. We have provided

Rubio-Lara the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                 11-10664